Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is not clear where is the fourth coupling member on each side of the top plate, or the bottom plate; in figure 14, the top plate and bottom plate are shown round with a thread around the circumference, so it is not clear what is “each side” of the plate.
	In claim 5, it is not clear where is the pillar on the third coupling of the side plate, and the hole of the fourth coupling member of the top plate, or the hole of the fifth coupling member of the bottom plate. Claim 3 includes threads in the third, fourth, and fifth coupling members, as in figure 14, but no pillar or hole.
In claim 6, it is not clear where is the rail on the third coupling of the side plate, and the protrusion of the fourth coupling member of the top plate, or the protrusion of the fifth coupling member of the bottom plate. Claim 3 includes threads in the third, fourth, and fifth coupling members, as in figure 14, but no rail or protrusion.



This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.
Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.






/JOHN A RICCI/Primary Examiner, Art Unit 3711